
	

114 S1595 IS: Protecting Individuals From Mass Aerial Surveillance Act of 2015
U.S. Senate
2015-06-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1595
		IN THE SENATE OF THE UNITED STATES
		
			June 17, 2015
			Mr. Wyden (for himself and Mr. Heller) introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To describe the authority under which Federal entities may use mobile aerial-view devices to
			 surveil, protect individual and collective privacy against warrantless
			 governmental intrusion through the use of mobile aerial-view devices, and
			 for other purposes. 
	
	
		1.Short title
 This Act may be cited as the Protecting Individuals From Mass Aerial Surveillance Act of 2015.
 2.DefinitionsIn this Act— (1)the terms mobile aerial-view device and MAVD mean any device that through flight or aerial lift obtains a dynamic, aerial view of property, persons or their effects, including an unmanned aircraft (as defined in section 331 of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 40101 note));
 (2)the term law enforcement party means a person or entity authorized by law, or funded by the Government of the United States, to investigate or prosecute offenses against the United States;
 (3)the term Federal entity means any person or entity acting under the authority of, or funded in whole or in part by, the Government of the United States, including a Federal law enforcement party, but excluding State, tribal, or local government agencies or departments;
 (4)the term non-Federal entity means any person or entity that is not a Federal entity; (5)the term surveil means to photograph, record, or observe using a sensing device, regardless of whether the photographs, observations, or recordings are stored, and excludes using a sensing device for the purposes of testing or training operations of MAVDs;
 (6)(A)the term sensing device means a device capable of remotely acquiring personal information from its surroundings using any frequency of the electromagnetic spectrum, or a sound detecting system, or a system that detects chemicals in the atmosphere; and
 (B)the term sensing device does not include equipment whose sole function is to provide information directly necessary for safe air navigation or operation of a MAVD;
 (7)the term public lands means lands owned by the Government of the United States; and (8)the term national borders refers to any region no more than 25 miles of an external land boundary of the United States.
 3.Prohibited use of MAVDSA Federal entity shall not use a MAVD to surveil property, persons or their effects, or gather evidence or other information pertaining to known or suspected criminal conduct, or conduct that is in violation of a statute or regulation.
		4.Exceptions
 (a)This Act does not prohibit any of the following: (1)Patrol of bordersThe use of a MAVD by a Federal entity to surveil national borders to prevent or deter illegal entry of any persons or illegal substances at the borders.
				(2)Exigent circumstances
 (A)The use of a MAVD by a Federal entity when exigent circumstances exist. For the purposes of this paragraph, exigent circumstances exist when the Federal entity possesses reasonable suspicion that under particular circumstances, swift action is necessary—
 (i)to prevent imminent danger of death or serious bodily harm to a specific individual; (ii)to counter an imminent risk of a terrorist attack by a specific individual or organization;
 (iii)to prevent imminent destruction of evidence; or (iv)to counter an imminent or actual escape of a criminal or terrorist suspect.
 (B)A Federal entity using a MAVD pursuant to subparagraph (A)(i) must maintain a retrievable record of the facts giving rise to the reasonable suspicion that an exigent circumstance existed.
 (3)Public safety and researchThe use of a MAVD by a Federal entity— (A)to discover, locate, observe, gather evidence in connection to, or prevent forest fires;
 (B)to monitor environmental, geologic, or weather-related catastrophe or damage from such an event; (C)to research or survey for wildlife management, habitat preservation, or geologic, atmospheric, or environmental damage or conditions;
 (D)to survey for the assessment and evaluation of environmental, geologic or weather-related damage, erosion, flood, or contamination; and
 (E)to survey public lands for illegal vegetation. (4)ConsentThe use of a MAVD by a Federal entity for the purpose of acquiring information about an individual, or about an individual's property or effects, if such individual has given written consent to the use of a MAVD for such purposes.
 (5)WarrantA law enforcement party using a MAVD, pursuant to, and in accordance with, a Rule 41 warrant, to surveil specific property, persons or their effects.
				5.Ban on identifying individuals
 (a)No Federal entity actor may make any intentional effort to identify an individual from, or associate an individual with, the information collected by operations authorized by paragraphs (1) through (3) of subsection (a), nor shall the collected information be disclosed to any entity except another Federal entity or State, tribal, or local government agency or department, or political subdivision thereof, that agrees to be bound by the restrictions in this Act.
 (b)The restrictions described in subsection (a) shall not apply if there is probable cause that the information collected is evidence of specific criminal activity.
 6.Prohibition on use of evidenceNo evidence obtained or collected in violation of this Act may be received as evidence against an individual in any trial, hearing, or other proceeding in or before any court, grand jury, department, officer, agency, regulatory body, legislative committee, or other authority of the United States, a State, or a political subdivision thereof.
		7.Prohibition on solicitation and purchase
 (a)A Federal entity shall not solicit to or award contracts to any entity for such entity to surveil by MAVD for the Federal entity, unless the Federal entity has existing authority to surveil the particular property, persons or their effects, of interest.
 (b)A Federal entity shall not purchase any information obtained from MAVD surveillance by a non-Federal entity if such information contains personal information, except pursuant to the express consent of all persons whose personal information is to be sold.
 8.Rule of constructionNothing in this Act shall be construed to preempt any State law regarding the use of MAVDs exclusively within the borders of that State.
		
